DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant amended claim 8 to provide a proper antecedent basis. Examiner withdraws the rejection under 35 U.S.C. §112(b)

	Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.
	1) Applicant argues as to claim 1 that the current invention is for thermoregulating a cold runner block in order to maintain a temperature to permit the melted rubber to be sufficiently fluid during each molding cycle. On the other hand, the primary reference used in the 35 U.S.C. § 103, Benenati (US 5,032,078) discloses a distributor made of modular units which are intended to distribute plastic resin but not rubber.  This difference is very important for a person skilled in the art because the temperatures at which the plastic resin must be kept are much higher than the working temperatures of the rubber distributor – usually well above 392 °F (200 °C). Benenati’s distributor is not equipped with any cooling system in order to maintain the higher temperatures required and, in fact, Benenati discloses an operating temperature of 350 °F (663 °C) which is significantly higher than the working temperatures of 158 °F-194 °F (70 °C-90 °C) in the claimed distributor.
	Applicant argues that Benenati cannot be considered a valid starting point for the person skilled in the art because its apparatus must be kept at a high temperature and must not be cooled. Therefore, the skilled person would not have considered Benenati as a starting point for manufacturing a distributor of melted rubber and would not have considered combining it with any other prior art disclosing a cooling system (Applicant Arguments/Remarks 08/16/2022 pp. 8-10). 
	Examiner answers:
	Examiner disagrees that Benenati discloses a structure that must be kept at some elevated temperature and that all rubber-type polymers are precluded. In fact, Benenati discloses that the manifold may become so hot that a material becomes damaged in addition to being so cool as to not being sufficiently fluid (Col. 1 ll. 39-48). 
	Additionally, rubber being a type of polymer may also be thermoplastic (See Thermoplastic Rubber From Adhesive Bonding (Second Edition) Characteristics of Adhesive Materials – Sina Ebnesajjad Phd, Arthur H. Landrock in Adhesives Technology Handbook (Third Edition), 2015 5.51 Thermoplastic Rubber (For Use in Adhesives). https://www.sciencedirect.com/topics/engineering/thermoplastic-rubber
	It is the opinion of the examiner that the structural features of Benenati would be considered by one with ordinary skill in the art as a viable structure to be combined with the secondary reference, Babin (US 2010/0183763), which is an apparatus used for different materials with thermoset rubber among them (paragraph [0037]) 
	Also, in a further response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the required distribution of a rubber for a reference structure to be ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
	2) Applicant considers that Babin does not specifically disclose a distributor, especially for rubber, but refers to a generic injection molding apparatus. Babis is silent about a distributor that defines a path between the injectors and the molds. Instead Babin directly feeds mold by corresponding injectors and the material leaves the injector and enters the mold without flowing elsewhere (Applicant Arguments/Remarks 08/16/2022 p. 12). 
Examiner answers that Babin provides that there is a groove extending on the side surface of the sleeve and that an inner surface of the modular unit defines a cooling coil for a thermoregulating fluid. 
In this case, Babin teaches that there are a plurality of nozzles which includes a nozzle housing and an actuator housing with a threaded bushing at the downstream end of the nozzle. In other words, this feature is more than an injector and correlates to the modular unit of the claim by its features including its insert and corresponding grooves and serpentine coil. See Fig. 5 below
				
    PNG
    media_image1.png
    957
    375
    media_image1.png
    Greyscale

Examiner maintains that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981)
 
	3) Applicant further asserts that Babin does not disclose, nor even suggest providing a cooling system or serpentine on a distributor. Babin discloses a cooling system applied on injectors only (Applicant Arguments/Remarks 08/16/2022 p. 13). 
	Examiner responds by stating that the feature of the serpentine coil is taught by Babin  (Fig. 5 paragraph [0057] coolant then flows towards the downstream end of inner sleeve – 138 and into a tortuous zigzagging groove – 143d that nearly circumscribes the downstream end of inner sleeve – 138; paragraph [0058] examples include coolant flow that is sinuous or helical i.e. coil). As stated above, the feature of Babin incorporates more than an injection feature and is obvious to combine with the primary reference, Benenati.
Examiner further asserts that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benenati (US 5,032,078) in view of Babin (US 2010/0183763) both obtained from IDS dated April 15, 2022.
	Regarding Claim 1, Benenati discloses a thermoregulated rubber distributor (abstract, Col. 1 ll.42-43)) for injection molds (abstract), the distributor comprising: 	
	two or more modular units (Figs. 2, 8,,9, 10 Col. 6 l. 68-Col. 7 l.3 cover plates – 36), a plurality of sleeves (Figs. 5, 6, 7 Col. 6 ll. 36-39 bushing – 12) each interchangeably insertable in the two or more modular units (Fig. 5a Col. 6 ll. 36-39  bushing – 12 is inserted in bore – 9b), one or more injectors (Fig. 9 Col. 7 ll. 51-53; Col. 10 ll. 34-35 injection bushing – 60) to feed melted rubber to the distributor and one or more discharge nozzles (Fig. 8 Col. 8 ll. 48-49 resin passage extends from bore – 2a in the nozzle) to discharge the melted rubber from the distributor towards an external mold (Fig. 8 Col. 8 l. 47 for resin to fill a mold cavity – 5), 
	wherein each of the plurality of sleeves has a through hole (Fig. 7 abstract, heated bushing which channel the plastic materials) extending along a longitudinal axis of said each of the plurality of sleeves (Fig. 7) and 
	wherein the two or more modular units can be constrained to one another to define one or more channels (Figs. 2, 8, 9, 10 Col. 7 ll. 6-8 cover plates – 36 are cut to the lengths required) for distribution of the melted rubber that extend from an injector to one or more discharge nozzles (Figs. 3-5 Col. 5 l. 68-Col. 6 l. 2 resin is molten, and it travels through the heated manifold and nozzle – 2, to fill the cavities),, depending on a desired path (Figs. 2, 8, 9, 10 Col. 6 l. 68-Col. 7 3 cover plates – 36 assembled to the top and bottom of member – 11 and 14 along virtually the whole length of each heater- 17)  and 
	wherein the through hole of each of the plurality of sleeves defines corresponding lengths of at least one of the one or more channels (Fig. 6 Col. 8 ll. 19-29 bushings – 12, 12a and 12b length thermally expandable) for distribution of the melted rubber (Figs. 2, 4 Col. 6;ll. 13-16 manifold members – M modified to make manifolds of various dimensions and configurations)
	However, Benenati does not disclose that a groove extends on the side surface of the sleeve and that an inner surface of the modular unit defines a coil intended to be supplied with a thermoregulating fluid whenever the sleeve is inserted in a modular unit.
	Babin teaches an injection molding apparatus with a plurality of nozzles and hoses with the nozzles fastened to a mold plate of the injection mold by a sleeve or threaded bushing (Fig. 5 abstract, paragraph [0057] threaded bushing – 118 ) whereby the sleeve is inserted in a modular unit (Figs. 3, 6  paragraphs [0040] [0042] [0055] nozzle (modular unit) – 100 includes nozzle housing – 102 and actuator housing – 103; threaded bushing at downstream end of nozzle – 100, ...substitute nozzle – 100 may be removably fastened to cavity plate – 18)  which can be inserted (paragraph [0060] nozzle core – 236 can be inserted through threaded bushing – 204 into a nozzle core locating bore – 219 in cavity plate – 18) 
	Moreover, Babin teaches that a nozzle core delivers molding material (melt) and is comprised of two concentric sleeves where the inner sleeve defines a nozzle channel (Fig. 4 paragraph [0047] nozzle core – 136 inner sleeve – 138 defines a nozzle channel – 140).
	 Babin further teaches that there is a groove extending on a side surface of each of the plurality of sleeves so that the groove and an inner surface of the two or more modular units, define a coil intended to be supplied with a thermoregulating fluid (Fig. 5 paragraph [0057] coolant then flows towards the downstream end of inner sleeve – 138 and into a tortuous zigzagging groove – 143d that nearly circumscribes the downstream end of inner sleeve – 138; paragraph [0058] examples include coolant flow that is sinuous or helical i.e. coil) whenever each of the plurality of sleeves is inserted into two or more modular units (Fig. 6 paragraph [0060] nozzle core – 236 can be inserted through threaded bushing – 204 into a nozzle core locating bore – 219 in cavity plate – 18) 
			
    PNG
    media_image1.png
    957
    375
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Benenati with Babin whereby a thermoregulated rubber distributor with a plurality of sleeves insertable within modular units defining channels for distribution of melted rubber through the through holes of the plurality of the sleeves
 would further include a groove extending on a side surface of the plurality of sleeves so that the groove and an inner surface of the modular units define a coil intended to be supplied with a thermoregulating fluid (coolant). This would be advantageous because it would be appreciated by one with ordinary skill in the art to decide which one provides sufficient cooling to the nozzle core (paragraph [0058]). 

	Regarding Claim 2, the combination of Benenati and Babin disclose all the limitations of Claim 1  and Benenati further discloses that the distributor comprises at least one connection element (Figs. 2, 11 Col. 6 ll. 22-26 member – 11 is main conduit members – 14 are branch conduits) provided with a portion insertable in a modular unit (Figs. 1, 11 Col. 7 ll. 3-5 cover plate (modular unit) – 36 provide grooves received in grooves – 8 of members – 11 and 14 ) in-between two of the plurality of sleeves, wherein a through hole is obtained in the insertable portion to set two subsequent through holes of two of the plurality of sleeves in fluid communication (Figs. 6, 6A Col. 9 ll. 33-40  two bushings – 12c are set into the counterbores in member – 14b, one end of each bushing bearing against its internal step – 9e and the opposite end of each bushing – 12c) .

	Regarding Claim 3, the combination of Benenati and Babin disclose all the limitations of Claim 2 and Babin further disclose that at least one connection element is a sealingly screwable cap of a modular unit to prevent the melted rubber from coming out of the distributor (Fig. 4 paragraph [0048] engagement between threaded bushing – 118 and cavity plate – 18 may provide a seal against leakage of molding material..), 	But  Babin is silent as to whether this engagement is unscrewed from the modular unit to extract any tubular cured rubber element formed in a corresponding intercepted distribution channel.
	However, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

	Regarding Claim 4, the combination of Benenati and Babin disclose all the limitations of Claim 2 and Benenati further discloses wherein the through hole of the at least one connection element  is rectilinear, or defines a curve to connect a non-aligned through holes of one of the plurality of sleeves (Figs 12, 14 Col 10 ll. 61-64 each
of the three branches of fitting – 47 is essentially square; it has a circular cavity that receives the end of a respective tube – 49,50).

	Regarding Claim 5, the combination of Benenati and Babin disclose all the limitations of Claim 2 and Benenati further discloses wherein the extension of the insertable portion of the at least one connection elements  (Figs. 14, 15 Col. 10 ll. 54-57 fitting – 47)  is negligible with respect to an extension of the one or more distribution channels (Fig. 12 bores – 48a, 48band the bores in tubes – 50 form continuous branching passages...) inside the distributor (Fig. 16) 
	that are defined by the through holes of each of the plurality of sleeves (Figs. 6A , 11 Col. 9 ll. 41-43 when members – 11a and 14b are pressed into assembly with each other, the external end of each bushing – 12c bears against a respective surface – 10a'), so that the one or more distribution channels of the melted rubber are thermoregulated throughout most of the extension (Col. 9 ll. 43-46 accordingly, seals are formed between thermally elongated bushings – 12c and those surfaces – 10a' when the manifold reaches its operating temperature. ).

	Regarding Claim 6, the combination of Benenati and Babin disclose all the limitations of Claim 1 and Babin further discloses wherein the groove extends over an outer surface of each of the plurality of sleeves ((Fig. 5 paragraph [0057] coolant then flows towards the downstream end of inner sleeve – 138 and into a tortuous zigzagging groove – 143d that nearly circumscribes the downstream end of inner sleeve – 138; paragraph [0058] examples include coolant flow that is sinuous or helical i.e. coil), defining a fret-like path that substantially covers all of the surface of the sleeve  between an initial and final point (paragraph [0058] path of coolant channels – 143 could be of any configuration), and 
	wherein the two or more modular units in which at least one of the plurality of sleeves is insertable removably (Fig. 1 paragraph [0042] [0055] threaded bushing – 118 is located downstream end of nozzle – 100; inner sleeve – 138 and outer sleeve – 142 separated from one another and nozzle components can be cleaned; substitute nozzle – 100 may be removably fastened to cavity plate – 18...) , and the groove and inner surface of the housing define said coil (Fig. 5 paragraph [0058] cooling channel – 143 not only provided on the outer surface of inner sleeve – 138 but on the inner surface of outer sleeve – 142 or on both...), and a thermoregulating fluid that exchanges heat with each of the plurality of sleeves is fed at said initial point and collected at said final point (paragraph [0057] ..supply through-hole – 143b extends through outer sleeve – 142...through return through-hole – 143f and into annular return channel – 143g.).


	Regarding Claim 7, the combination of Benenati and Babin disclose all the limitations of Claim 2 and Benenati discloses that the plurality of sleeves are substantially cylindrical and hollow (Fig. 7) and while Benenati disclose that the sleeves are sealed in use (Col. 3 ll. 13-16), Babin discloses that its sleeves are provided with sealing gaskets on each respective end (Fig. 4 paragraph [0049] O-rings – 156) 

	Regarding Claim 8, the combination of Benenati and Babin disclose all the limitations of Claim 1 and Benenati further discloses wherein the two or more modular units are parallelepiped-shaped (Figs. 2, 4 manifold using three members – M constructed of essentially square identical cross-section. See Math Problems, Tests, Forums; Volume Formulas/ Math10.com http://web.archive.org/web/20131124163444/https://www.math10.com/en/geometry/volume.html) of record and 
	a relative thickness between the housing of the plurality of sleeves and the outer surface is smaller than a radius of the housing (Fig. 8 Col. 7 ll. 38-44 where the radius of the sleeve (bushing – 12a) appears to be larger (predominates) over the radius of the surrounding enlarged diameter portion – 2d of the modular unit (cover plate – 36).
See Fig. 8 below:
			 
    PNG
    media_image2.png
    535
    636
    media_image2.png
    Greyscale


	Regarding Claim  9,  the combination of Benenati and Babin disclose all the limitations of Claim 1 and Babin further discloses a feeding unit to feed the thermoregulating fluid (Fig. 1 paragraph [00230 cooling channels – 28 provided with fittings for connection to a coolant source (not shown)), 
	the feeding unit being equipped with ducts and nozzles constrained to a thermoregulating fluid flow regulator (Fig. 1 paragraph [0023] rail plates – 14 have cooling channels – 28 for conveying a cooling fluid or coolant to nozzles – 10), wherein the feeding unit can be coupled to a modular unit (Fig. 4 paragraph [0041] nozzle housing – 102 has coolant inlet port – 112 and coolant outlet port – 114 ) to feed at least one coil (Fig. 5 paragraph [0057] coolant flows into annular supply channel – 143a on outside surface of outer sleeve – 142...then flows towards the downstream end of inner sleeve – 138 and into a tortuous zigzagging groove – 143d that nearly circumscribes the downstream end of inner sleeve – 138 ).

	Regarding Claim  10,  the combination of Benenati and Babin disclose all the limitations of Claim 1 and Babin further discloses, wherein the plurality of sleeves have front holes (Fig. 5 paragraph [0057] supply through-hole – 143b extends through outer sleeve – 142 directs coolant radially inward into channel – 143c)  through which a relative coil (Fig. 5 paragraph [0057] and into a tortuous zigzagging groove – 143d that nearly circumscribes the downstream end of inner sleeve – 138) is in fluid communication with a circulation circuit of the thermoregulating fluid inside the distributor (Fig. 5 paragraph [0057] from channel – 143g, coolant is expelled from nozzle – 100 at coolant outlet port – 114).

	Regarding Claim  11,  the combination of Benenati and Babin disclose all the limitations of Claim 1 and Babin further discloses that the distributor comprises a thermoregulating fluid circulation circuit consisting of at least one coil (Fig. 5 paragraph [0058] path of coolant channel – 143 ...could be of any configuration such that it connects coolant intel port – 112 with coolant outlet port – 114...paths for coolant flow on inner sleeve include a sinuous cooling channel...) and corresponding ducts inside the modular units (Figs. 3,  5 nozzle – 100 paragraph [0057] nozzle core – 136 and threaded bushing – 118 ) connected to the at least one coil (Fig. 5 paragraph [0057] coolant enters nozzle – 100 ..then flows ...into a tortuous, zigzagging groove – 143d...).

	Regarding Claim 12,  the combination of Benenati and Babin disclose all the limitations of Claim 1 and Babin further discloses that the distributor comprises a flow rate regulator of the melted rubber in at least one distribution channel (Figs, 3, 4 paragraph [0028] actuator – 122 for controlling the flow of molding material into cavity – 30) and the flow rate regulator in turn comprising at least one intercepting element  (Fig. 1 paragraph [0028] actuating the valve pin – 126 to open or close mold gate – 32) that can be actuated by a user (Fig 1paragraph [0053] valve pins – 126 actuated between open and closed position to control the flow of molding material through mold gates – 32 and into mold cavities – 30) and insertable in a corresponding length of one or more distribution channel to reduce a section thereof (Figs 3, 4 paragraph [0040] actuator housing – 104 is removably fastened to nozzle housing – 102).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742